I concur in the result reached by Justice MURRAY.
It is my opinion that when the wholesaler delivered possession of the piano in question to the retailer, and empowered the latter, or put the latter into a position, to offer for sale, and sell, the article, along with other merchandise, to the retail trade, the purchaser at such sale, in the absence of fraud or collusion, would take title to the article, without any obligation whatever to the wholesaler, but to the retailer only. Private agreements of this nature between wholesaler and retailer, however binding they may be upon the direct parties thereto, are not binding upon purchasers of merchandise daily exposed to the public for sale in parcels. And in such cases the retail transaction is one between the merchant and customer, in which the customer becomes liable to the former, but in no case to the wholesaler or other creditors of the merchant.
I concur in the conclusions so forcefully expressed by Justice MURRAY.